DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the set time” in (d), which is either lacking of antecedent basis for this limitation in the claim or, if it refers to one of the total photographing time and the camera action operation time recited in (b), it is still not clear which one of these times, it is referring to. The claim is therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-16 depends on claim 1 thus inheriting the rejected feature.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Specifically, claim 1 recites a method comprising: (a) selecting a photographing target; (b) setting a total photographing time and a camera action operation time; (c) selecting at least one of camera action operations; and (d) photographing a dynamic movement by applying the camera action operation for the set time. This judicial exception is not integrated into a practical application because steps (a), (b), and (c) can be performed mentally within user’s mind or with a piece of paper. For example, the user can select a photographing target in his or her mind, then sets a total duration for performing continuous photographing and a time for a camera action in his or her mind or by writing down the planned duration and time on the piece of paper, then selects a specific camera action in his or her mind or by writing down the planned action on the piece of paper. Step (d) the user can perform manually all the planned selections within planned time and duration using the camera as a means. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited camera is only a means for the user to implement the abstract idea.
	Claim 2 recites specific camera action operations to be performed without significantly more.
	Claim 3 recites a step of storing in a memory and displaying on a display the photographed picture or video. This step is a conventional step in using a camera without significantly more.
	Claims 4-6 recite how the camera action operation is implemented. The user can apply the camera action operation using features provided by the camera. Thus, the claims do not recite any element that is significantly more than the abstract idea.
Claims 7-9 recite the camera action operation is set as a total photographing time or a ratio to the total graphing time. Thus, the claims do not recite any element that is significantly more than the abstract idea.
Claims 10-12 recite applying the camera action operation by a button manipulation of a user. This is a conventional operation of a camera. Thus, the claims do not recite any element that is significantly more than the abstract idea.
Claim 13 recites the timing of the camera action operations, thus do not recite any element that is significantly more than the abstract idea.
Claims 14-16 recite the camera action operation is implemented through a movement of a gimbal in a case of a camera to which the gimbal is coupled or a gimbal-integrated camera. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited gimbal is only a means for the user to implement the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0392265 A1 – hereinafter Kim).
Regarding claim 1, Kim discloses a method for photographing a dynamic picture and a dynamic video ([0137]), the method comprising: (a) selecting a photographing target ([0144]; [0146] – selecting a subject as a photographing target); (b) setting a total photographing time ([0148]; [0244]; [0261]; [0263]; [0346] – setting a video shooting progress time or a continuous shooting progress time) and a camera action operation time ([0346] – selecting shooting progress interval, e.g. every 2 seconds or in [0145] the user can set a time according to a photographing plan when he or she should stop and resume shooting); (c) selecting at least one of camera action operations ([0145]; [0318]; [0327]; [0346] – selecting at least a rotation operation, or a shooting operation); and (d) photographing a dynamic movement by applying the camera action operation for the set time ([0346] – shooting at the set interval and during progress time by applying rotation operation and/or shooting operation).
Regarding claim 2, Kim also discloses the camera action operation includes at least one of horizontal left and right movements, vertical upward and downward movements, a clockwise rotation, a counterclockwise rotation, zoom-in, zoom-out, a vibration, zigzag, and a user-specified movement, and the vibration includes a big vibration that is larger than a preset reference size and a small vibration that is smaller than the reference size ([0238]; [0318]; [0327] – at least a rotation).
	Regarding claim 3, Kim also discloses (e) storing the photographed dynamic picture or the photographed dynamic video in a memory ([0349]-[0351] – storing images so that they can be selected for combination), and displaying the dynamic picture or the dynamic video on a screen of a display (Figs. 20-21, 23), wherein the dynamic picture implements a static picture and a dynamic picture into one picture ([0349]-[0351] – combining images).
Regarding claim 4, Kim also discloses the camera action operation is implemented by a tilting operation of at least one of a camera lens and a camera sensor provided in a camera module (Fig. 11 - the user can tilt the camera to achieve a desired view of the subject).
Regarding claim 5, Kim also discloses the camera action operation is implemented by a tilting operation of at least one of a camera lens and a camera sensor provided in a camera module (Fig. 11 - the user can tilt the camera to achieve a desired view of the subject).
Regarding claim 6, Kim also discloses the camera action operation is implemented by a tilting operation of at least one of a camera lens and a camera sensor provided in a camera module (Fig. 11 - the user can tilt the camera to achieve a desired view of the subject). 
Regarding claim 7, Kim also discloses in the step (b), the camera action operation is settable in at least one section of the total photographing time, and the camera action operation time is settable as a time, or settable as a ratio with respect to the total photographing time ([0346]).
Regarding claim 8, Kim also discloses in the step (b), the camera action operation is settable in at least one section of the total photographing time, and the camera action operation time is settable as a time, or settable as a ratio with respect to the total photographing time ([0346]).
Regarding claim 9, Kim also discloses, in the step (b), the camera action operation is settable in at least one section of the total photographing time, and the camera action operation time is settable as a time, or settable as a ratio with respect to the total photographing time ([0346]).
Regarding claim 10, Kim also discloses, in the step (d), when photographing the dynamic video, the dynamic movement is photographed by applying the camera action operation set by a button manipulation of a user ([0145]).
Regarding claim 11, Kim also discloses in the step (d), when photographing the dynamic video, the dynamic movement is photographed by applying the camera action operation set by a button manipulation of a user ([0145]).
Regarding claim12, Kim also discloses in the step (d), when photographing the dynamic video, the dynamic movement is photographed by applying the camera action operation set by a button manipulation of a user ([0145]).
Regarding claim 13, Kim also discloses the user-specified movement implements the camera action operation that is directly specified by a user within the camera action operation time set by the user, and completes the operation when the set camera action operation time elapses ([0326]-[0331]; [0346]). 
Regarding claim 14, Kim also discloses the camera action operation is implemented through a movement of a gimbal in a case of a camera to which the gimbal is coupled or a gimbal-integrated camera (Figs. 1-2).

Regarding claim 15, Kim also discloses the camera action operation is implemented through a movement of a gimbal in a case of a camera to which the gimbal is coupled or a gimbal-integrated camera (Figs. 1-2).
Regarding claim 16, Kim also discloses the camera action operation is implemented through a movement of a gimbal in a case of a camera to which the gimbal is coupled or a gimbal-integrated camera (Figs. 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484